Citation Nr: 1313546	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  05-02 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, diagnosed as depressive disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected headache disorder (and its treatment) or to a depressive disorder.

2.  Entitlement to service connection for hypertensive retinopathy, to include as secondary as secondary to a headache disorder (and its treatment).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1971 and from January 1991 to March 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2008 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008 and in November 2010, these claims were remanded for additional development and adjudicative action.  

In the November 2010 remand, the Board referred to the RO the issues of service connection for depressive disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  It turns out that unbeknownst to the Board the claim of service connection for depressive disorder had already been adjudicated in a March 2008 rating decision.  As to the claim of entitlement to a TDIU rating, the record does not show that there has been any development or adjudication of this claim.  Therefore, the issue of entitlement to a TDIU rating is again referred to the RO for appropriate action.  

The issues of service connection for a psychiatric disorder, diagnosed as depressive disorder and for hypertension, to include as secondary to a headache disorder and its treatment or to a depressive disorder, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

On June 15, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he was withdrawing his appeal of the issue of service connection for hypertensive retinopathy; there are no questions of fact or law in this matter remaining before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met as to the issue of service connection for hypertensive retinopathy as secondary to headaches, to include medications taken for service-connected headaches; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).

In a June 2010 handwritten statement the appellant explained he had withdrawn the issue of service connection for hypertensive retinopathy as secondary to headaches, to include medications taken for service-connected headaches.  See document received on June 15, 2000.  Accordingly, the Board does not have jurisdiction to review the appeal in this matter, and the appeal in this matter must be dismissed.


ORDER

The appeal seeking service connection for hypertensive retinopathy (to include as secondary to a service -connected headache disorder (and its treatment) is dismissed.



REMAND

The Board has reviewed the Veteran's claims file and Virtual VA (VA's electronic data storage system).  The records in Virtual VA contain VA treatment records that are not associated with the claims file, and are relevant to the claim of service connection for a psychiatric disorder.

The Board finds that additional development is necessary for proper merits adjudication of the issues on appeal.

VA treatment records in Virtual VA indicate there are outstanding potentially relevant records.  Specifically, a February 2011 treatment record notes that the Veteran had a regular private primary care physician and was seeking to transfer his care to VA.  There are no private medical records associated with the record.  Given the Veteran's expressed theory of entitlement, his private medical records may contain pertinent information, and must be secured.

The Veteran had filed a claim of service connection for posttraumatic stress disorder (PTSD).  [An appeal in the matter of service connection for PTSD was denied by a November 2008 Board decision, and that issue is no longer on appeal.]  The Veteran was afforded a VA examination in January 2006, at which time the examiner indicated that a diagnosis of PTSD was not warranted, but assigned the Veteran a diagnosis of depressive disorder.  The examiner did not address whether such disorder was related to the Veteran's service.  [The Veteran alleges that the examiner attributed the diagnosis of depressive disorder to service, the Board disagrees with that interpretation of the examination report.]  

The most recent VA treatment records of record [found in Virtual VA] are dated in September 2012.  Any pertinent updated since VA treatment records are constructively of, and must be associated with the, record.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to provide the authorization necessary for VA to obtain any existing pertinent records from the primary care physician who treated him prior to his transfer of primary care to VA in February 2011.  Complete clinical records of any (and all) evaluations and treatment the Veteran received from such provider for psychiatric, hypertension, and/or headache disabilities should be secure d for the record.  

2.  The RO should secure for the record updated complete clinical records of all VA evaluations and/or treatment the Veteran has received for psychiatric, hypertension, and headaches disabilities since September 2012.  

3.  When the development sought above is completed, the RO should arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The record (to include this remand and all pertinent VA treatment records in Virtual VA -printed copies of which must be associated with the claims file as VHA apparently does not have access to Virtual VA) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran witnessing of a July 1969 plane crash is not verified.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

   Is the Veteran's depressive disorder at least as likely as not (a 50 % or better probability) related to his military service, or was caused or aggravated by his headache disorder?
   
The examiner is asked to explain the rationale for the opinion, citing to supporting clinical data, as appropriate.

4.  The RO should then review the record, arrange for any further development suggested by the response to that sought above, and then re-adjudicate the remaining claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


